DETAILED ACTION
Applicant’s amendment filed May 27, 2021 is acknowledged.
Claims 1, 2, 4, 7, 8, 10, 13, and 15 have been amended.
Claim 14 is cancelled.
Claims 1-13 and 15-16 are currently pending.

Allowable Subject Matter
Claims 1-13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and/or in combination fails to teach and/or fairly suggest, with respect to claim 1, wherein the information about ON and OFF is transmitted before the information about the DRS configuration and the information about the CSI-RS configuration, wherein, based on the information about the DRS configuration, the specific frequency band is not used for the communicating with the UE by the BS in a subframe in which a DRS of the other BS is located, and wherein, based on the information about the CSI-RS configuration, the specific frequency band is not used for the communicating with the UE by the BS in a subframe in which a CSI-RS of the other BS is located.
Rather, the closet prior art of record does teach and disclose an ON/OFF mechanism of a small cell with a DRS used to enable and support the ON/OFF process and wherein the DRS includes CSI-RS information, but fails to specifically teach or suggest wherein the information about ON and OFF is transmitted before the information about the DRS configuration and the information about the CSI-RS .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/Suk Jin Kang/
Examiner, Art Unit 2477
August 11, 2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477